DETAILED ACTION

Claim Objections
Claim 1 is objected to because of the following informalities:  In lines 5 and 13 (two occurrences), please replace “temperatures” with “temperature”.  

Claim 3 is objected to because of the following informalities:  In line 5, please replace “and norbornene” with “or norbornene”.  

Claim 14 is objected to because of the following informalities:  In line 1, please replace “Secant Modulus” with “secant modulus”.  

Claim 15 is objected to because of the following informalities:  In line 1, please replace “Tensile Strength” with “tensile strength”.  

Claim 16 is objected to because of the following informalities:  In line 1, please replace “Elongation at Break (Ultimate Elongation)” with “elongation at break (ultimate elongation)”.  

Claim 17 is objected to because of the following informalities:  In line 1, please replace “Normalized Peak Puncture Force” with “normalized peak puncture force”.  

Claim 18 is objected to because of the following informalities:  In line 1, please replace “Puncture Break Energy” with “puncture break energy”.  

Claim 19 is objected to because of the following informalities:  In line 1, please replace “Water Vapor Transmission” with “water vapor transmission”.  

Claim 19 is objected to because of the following informalities:  In line 2 (two occurrences), please replace “[m2 –day]” with “[m2-day]”.  

Claim 20 is objected to because of the following informalities:  In line 1, please replace “Oxygen Vapor Transmission” with “oxygen vapor transmission”.  

Claim 20 is objected to because of the following informalities:  In line 2 (two occurrences), please replace “[m2 –day]” with “[m2-day]”.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Claim 1 is drawn to a blend comprising a semicrystalline cyclic olefin copolymer having a modulus of “less than 20-80 kpsi”.  Claim is indefinite because it is unclear where the upper bound of modulus lies.  As such, one of ordinary skill in the art would not be apprised of the scope of invention.  
Claim 1 is also indefinite because it is unclear what type of modulus is used to characterize claimed semicrystalline cyclic olefin copolymer, amorphous cyclic olefin copolymer, and semicrystalline olefin copolymer.  There are various types of modulus:  elastic modulus, tensile modulus, shear modulus, Young’s modulus, and 1% secant modulus.  Without knowing the type of modulus being measured or an industrial standard associated therewith, one of ordinary skill in the art would not be apprised of the scope of the invention.      
The specification was consulted for guidance.  The relevant portion of the specification may found in the abstract and in paragraph [0010], paragraph [0030], and paragraph [0240].  Each of the passages therein recite the same indefinite range of “less than 20-80 kpsi”.  None of the passages elucidates further the exact upper bound of range of modulus.  The experimental section (paragraphs [0242] to [0265]) lists analytical methods for determining physical properties of cyclic olefin copolymer.  The experimental does not disclose modulus or an industrial standard associated with this property.  Tables 1 and 2 list physical properties of inventive cyclic olefin copolymer, but modulus is not determined for any of these cyclic olefin copolymer.           


Based on these observations, it is deemed that claim 1 is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.   Dependent claims 2-20 are subsumed under the rejection.


Specification
The disclosure is objected to because of the following informalities:  In paragraph [0002], please inert “16/692,804” after “USSN”.  

The abstract, paragraph [0010], paragraph [0030], and paragraph [0240] describe a semicrystalline cyclic olefin copolymer having a modulus of a “less than 20-80 kpsi”.  A range set forth as an upper bound is indefinite because it is unclear where the upper bound actually lies.  Specification also fails to define a type of modulus, or list an industrial standard associated therewith, used to characterize the semicrystalline cyclic olefin copolymer, amorphous cyclic olefin copolymer, and semicrystalline olefin copolymer.  See rejection under 35 U.S.C. 112(b), paragraph 13, supra.  

Conclusion
Subject of instant claims appears patentably distinct over the following references:

Tatarka et al. (US 9,452,592) discloses a melt blend comprising 60-99 phr of an amorphous cycloolefin copolymer exhibiting a glass transition temperature in a range of 30 ºC to 200 ºC and 1-40 phr of a partially crystalline cucloolefin copolymer having a glass transition temperature of less than 30 ºC.
Okamoto et al. (US 2015/0125098) teaches a blend comprising 10-95 wt % of a cycloolefin polymer having a norbornene skeleton or a hydrogenated product thereof, and 5-90 wt % of a cycloolefin copolymer that is a copolymer of cycloolefin having a norbornene skeleton or a hydrogenated product thereof.   
Sagane et al. (US 5,239,006) discloses a cycloolefin random copolymer composition containing at least three cycloolefin random copolymers.  

Moriya et al. (US 4,918,133) discloses a composition comprising a cycloolefin type random copolymer containing (a) an ethylene component and a cycloolefin component and having an intrinsic viscosity of 0.05-10 dL/g and a softening temperature of not lower than 70 ºC, and (b) a cycloolefin type random copolymer containing an ethylene component, at least one other alpha-olefin component, and a cycloolefin component and having an intrinsic viscosity of 0.1-10 dL/g and a softening temperature of below 70 ºC.
Sagane et al. (US 5,239,006) discloses a cycloolefin random copolymer composition containing at least three cycloolefin random copolymers.  
Osan et al. (US 7,026,401) discloses a method for preparing a bimodal or multimodal mixture of two or more amorphous ethylene-norbornene copolymers and making transparent pressed plates containing the mixture.  
Hirata et al. (JP 2011-111573) teaches a resin composition comprising 100 parts by weight of an amorphous cyclic olefin copolyjmer and 1-10 parts by weight of a crystalline norbornene based polymer.
Nagamune et al. (JP 2008-195890) discloses a resin composition comprising 50-99.9 wt % of a crystalline cyclic olefin copolymer and 0.1-50 wt % of an amorphous cyclic olefin copolymer having a glass transition temperature of less than 25 ºC.  
Ackermann (DE 20 2016 001 500) teaches a composition comprising 45-99 wt % of a crystalline cycloolefin copolymer having a glass transition temperature of less than 30 ºC and 1-55 wt % of an amorphous cycloolefin polymer having a glass transition temperature fo 30-200 ºC.  
An international search report for Applicant’s patent, WO 2020/112553, cites Pham et al. (US 2015/0018788) as relevant.  Reference teaches a multilayer barrier film comprising at least one layer containing a blend of cyclic olefin copolymer wherein the blend includes a semi-crystalline cyclic olefin copolymer and at least one amorphous cyclic olefin copolymer.
The search report also cites Abdou-Sabet et al. (US 6,121,383), which teaches a blend comprising 15-90 wt % of a fully cured rubbery copolymer including from about 5-30 mole % of repeat units derived from a monounsaturated cyclic olefin and 10-85 w % of semi-crystalline polymer. 
None of the references appears to teach subject of instant claims.       




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        March 15, 2021